Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended claims filed August 10, 2022. Claims 3, 11, are currently cancelled. Claims 1-2, 4-10, 12-17, and 19-23 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Leibovitz et al (US Patent No: 7,263,076) in view of SUNDERMEYER et al (US PGPub No: 2017/0070361), hereafter referred to as Leibovitz and SUNDERMEYER, respectively

With regards to claims 1, 9, and 16, Leibovitz teaches through SUNDERMEYER, a method comprising: receiving, at a device, data indicative of a plurality of broadcast service set identifiers (Leibovitz teaches a network with a plurality of users, where some of the users have access points. These plurality of access points are registered (implicit the data is received since it is registered) with the community management system; see column 3, lines 9-21 and claim 1, Leibovitz); 

applying a schema to the data indicative of the plurality of broadcast service set identifiers  to derive  (see below) data indicative of a normalized broadcast service set identifier for a physical access point that broadcasts each of the plurality of broadcast service set identifiers (Leibovitz teaches maintaining consistent SSID scheme for all APs registered with the management system facilitates roaming across member APs; see column 8, lines 1-5, Leibovitz. In the art, a service set is a 48-bit label that conforms to MAC address conventions (see Wikipedia under Service Set). Leibovitz goes on to further teach normalizing MAC addresses of each AP to a common format; see column 15, line 55 – column 16, line 35, Leibovitz); 

and providing, to a user interface, the data indicative of the normalized broadcast service set identifier physical access point (Leibovitz teaches normalizing AP MAC addresses; see column 15, line 55 – column 16, line 35, Leibovitz. Access event information, to APs, is reported to users via web interface; see column 18, lines 5-12, Leibovitz).  

While Leibovitz teaches a network controlling access to a plurality of APs, Leibovitz does not explicitly cite deriving normalized data. In the same field of endeavor, SUNDERMEYER also teaches a network that utilizes access points; see paragraph 381, SUNDERMEYER. In particular, SUNDERMEYER explains how normalized data is generated (i.e. normalized data is derived); see abstract, SUNDERMEYER. By normalizing data such as AP addresses, a network helps facilitate roaming across member APs; see 
column 8, lines 1-5, Leibovitz. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Leibovitz with those of SUNDERMEYER, to allow members to roam and connect to a plurality of APs. 


With regards to claims 2, 10, and 17, Leibovitz teaches through SUNDERMEYER, the method wherein the normalized broadcast service set identifier for the physical access point comprises a Media Access Control address of the physical access point (Leibovitz teaches maintaining consistent SSID scheme for all APs registered with the management system facilitates roaming across member APs; see column 8, lines 1-5, Leibovitz. In the art, a service set is a 48-bit label that conforms to MAC address conventions (see Wikipedia under Service Set). Leibovitz goes on to further teach normalizing MAC addresses of each AP to a common format; see column 15, line 55 – column 16, line 35, Leibovitz).  

With regards to claims 4, 12, and 19, Leibovitz teaches through SUNDERMEYER, the method wherein applying the schema to the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises: determining a vendor associated with the physical access point that broadcasts each of the plurality of broadcast service set identifiers (broadcast SSIDs); and determining the data indicative of the normalized broadcast service set identifier for the physical access point that broadcasts each of the plurality of broadcast service set identifiers according to a known schema associated with the vendor for generating broadcast service set identifiers (See AP make and model; see column 7, lines 15-19, Leibovitz).  

With regards to claims 5, 13, and 20, Leibovitz teaches through SUNDERMEYER, the method wherein determining the vendor associated with the physical access point that broadcasts each of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises determining the vendor from three octets of each of the plurality of broadcast service set identifiers (see column 7, lines 47-57 and column 10, lines 4-17, Leibovitz).  

With regards to claims 6, 14, and 21, Leibovitz teaches through SUNDERMEYER, the method wherein determining the data indicative of the normalized broadcast service set identifier for the physical access point that broadcasts each of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) according to the known schema associated with the vendor for generating broadcast service set identifiers comprises changing a value in an octet of each of the plurality of broadcast service set identifiers (See valid format for make/model; see column 7, lines 47-57 and column 10, lines 4-17, Leibovitz).  

With regards to claims 7 and 15, Leibovitz teaches through SUNDERMEYER, the method wherein receiving the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises receiving the data from a wireless local area network controller (see at least column 15, lines 43-54, Leibovitz). 

With regards to claims 8, 22, and 23, Leibovitz teaches through SUNDERMEYER, the method wherein receiving the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises receiving the data from a plurality of wireless local area network controllers (see at least column 7, lines 20-34, Leibovitz).

The obviousness motivation applied to claims 1, 9, and 16, are applicable to their respective dependent claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-10, 12-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments filed August 10, 2022 are not the same as those discussed on August 2, 2022. In addition, the newly amended independent claims feature limitations not previously recited in previously presented claims, such as “derive” instead of “detecting”. As a result, an updated search was performed and the yielded Leibovitz and SUNDERMEYER prior arts have been applied in this latest office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455